MELTON, Justice,
dissenting.
The Georgia Tort Claims Act (GTCA) requires a claimant to determine “as far as may be practicable under the circumstances,” the exact identity of the state agency allegedly responsible for the claimant’s injuries. This Court, however, requires a claimant to do nothing more than guess. In its opinion, the majority minimizes the mandates of the Georgia Constitution granting sovereign immunity to the State, improperly expands the State’s waiver of sovereign immunity, and unduly erodes the fundamental principle that requires this Court to strictly and narrowly construe the extent of the *828waiver of sovereign immunity by the State under the GTCA. Furthermore, the undisputed facts of record simply do not support the majority’s strained conclusion. For these reasons, I must respectfully dissent.
Prior to 1990, the Georgia Constitution provided that, with regard to damage claims, the State waived its sovereign immunity to the extent that the State had purchased liability insurance which would cover these claims. In 1990, however, the Georgia Constitution was amended to re-establish the State’s sovereign immunity in its broadest and most complete sense. Under this constitutional amendment, suit could not be brought against the State for damages unless the General Assembly decided to “waive the [S]tate’s sovereign immunity from suit by enacting a State Tort Claims Act.” Ga. Const, of 1983, Art. I, Sec. II, Par. IX (a).
Thereafter, the General Assembly did, in fact, create the GTCA. Strict compliance with the GTCA, including its notice provisions, is a prerequisite to filing suit against the State, as the GTCA merely provides for a narrow waiver of the State’s sovereign immunity. See, e.g., Williams v. Georgia Dept. of Human Resources, 272 Ga. 624 (532 SE2d 401) (2000); Welch v. Georgia Dept. of Transportation, 276 Ga. App. 664 (624 SE2d 177) (2005). While our Legislature was empowered to fashion this narrow waiver, this Court has no similar authority, and it is our duty to refrain from any modification or abrogation of the GTCA. Sylvester v. Dept. of Transportation, 252 Ga. App. 31 (555 SE2d 740) (2001).
With these precepts in mind, OCGA § 50-21-26 (a) (2) mandates that notice of a claim against the State must be given to the Risk Management Division of the Department of Administrative Services and a copy must be delivered to the state government entity whose acts or omissions form the basis of the claim. In turn, OCGA § 50-21-26 (a) (5) (A) requires a claimant to include in his or her ante litem notice “to the extent of the claimant’s knowledge and as may be practicable under the circumstances . . . [t]he name of the state government entity, the acts or omissions of which are asserted as the basis of the claim.” Read together, these provisions imply that in some cases where the claimant has tried, as far as may be practicable under the circumstances, but fails to determine the exact identity of the state agency allegedly responsible, that claimant may successfully file an ante litem notice by naming the state agency allegedly responsible “to the extent of the claimant’s knowledge.”
In this case, the facts simply cannot support the required finding that Cummings diligently sought out the identity of the responsible agency to the extent practicable under the circumstances. To the contrary, she chose to provide notice to the Department of Transportation, the wrong state agency, on the basis of speculation and *829assumption. The record shows that, following the accident in question, Cummings obtained a copy of the police report and took pictures of the state’s van, which was unmarked. Despite the fact that the police report contained the name, address, and phone number of the van’s driver, the name and address of the van’s passenger, and the van’s license plate number, there is no evidence that Cummings did anything to follow up on this information. In fact, there is no evidence that Cummings ever asked anyone which state agency was operating the van in question. According to Cummings’ affidavit, she merely provided ante litem notice to the DOT “since the police report indicated it was a vehicle owned by the State of Georgia.” Likewise, Cummings’ attorney similarly stated: “Since the van was used for transportation, we identified the Georgia Department of Transportation as the responsible state agency in the notice sent to the Department of Administrative Services.” Cummings admittedly provided notice to the DOT, the wrong state agency, based on this rank speculation, and notice to the wrong state agency based on mere speculation and assumption does not satisfy a burden of even minimal diligence. Therefore, even under the relaxed standard implied in OCGA § 50-21-26 (a) (5) (A), Cummings did not strictly comply with the ante litem notice requirements of the GTCA, and the trial court erred by denying the State’s motion to dismiss Cummings’ case.
Decided November 21, 2007
Reconsideration denied December 14, 2007.
Gary O. Bruce, Harp & Callier, Jefferson C. Collier, for appellant.
Rather than reach this straightforward result, the majority defers blindly to the findings of the trial court that Cummings’ ante litem notice was sufficient. In doing so, the majority overlooks the reality that, because the undisputed facts of record do not support the trial court’s finding, deference to the trial court is not appropriate in this case. By employing this unquestioning deference, the majority, in effect, turns the applicable law on its head to expand the waiver of sovereign immunity rather than interpreting the GTCA narrowly, as required. In fact, the majority’s opinion essentially destroys the requirement that the responsible state agency receive any reasonable notice and shifts the burden of identifying the responsible agency almost completely to the DOAS. Under the majority’s analysis, a party may admittedly assume the identity of the responsible agency, send notice based on this assumption, and force the DOAS to determine the proper agency. This result violates both the constitutional and legislative intent underlying the GTCA and oversteps the authority of this Court.
ThurbertE. Baker, Attorney General,KathleenM. Pacious, Deputy Attorney General, Loretta L. Pinkston, Senior Assistant Attorney General, Rebecca S. Adams, Robert L. Bunner, Assistant Attorneys General, for appellee.